DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/09/2022 is acknowledged.  The traversal is on the ground(s) that Shah discloses that the target material is not substantially processed or modified by the laser beam and therefore there is no self-assembly in Shah’s invention.  
This is not found persuasive because while Shah does disclose that their target material is not substantially processed or modified Shah discloses all the method steps described in claim 1, see 103 rejection below. By definition, self-assembly is a process where atoms, molecules, or nanoscale building blocks spontaneously organize into ordered structures or patterns without any human intervention. Applicants disclose a series of method steps that enable their target material to form self-assembled patterns. Since Shah discloses the same method steps and the same material the self-assembled patterns will be inherent and does not have to be positively recited. The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013. 
Claim 1 recites the limitation “self-assembled pseudo-periodic surface structure.” The limitation “self-assembled…structure” is interpreted as –a process where atoms, molecules, or nanoscale building blocks spontaneously organize into ordered structures or patterns without any human intervention--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25, 28-29, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 20140185065 A1).
Claim 25. Shah discloses a method of shaping a surface of a visibly transparent solid material to reduce reflection in the optical spectrum (laser texturing of glass substrates which modifies their reflective properties, abstract), comprising: 
providing the visibly transparent solid material on a holder (translation stage 708 which holds the target substrate 112, fig. 7); 
identifying a desired target nanostructure two-dimensional antireflection pattern array on the surface of the visibly transparent solid material (2D images are patterned onto the substrate, par. 9; and periodic micro-structures are formed by the laser pulse, wherein some of these microscopic surface features can have dimensions smaller than the wavelength of light in the visible spectral range, par. 29, where visible light spectrum is between 380-700 nm; for example in par. 66 the pits and peaks have dimensions down to 100 nm); 
identifying a desired focus spot distribution (microstructures can be modified by changing the focal spot size, where the broadest reasonable interpretation of “focus spot distribution” includes spot size, par. 19) on the surface of the visibly transparent solid material 
selecting a laser fluence value in a range of laser fluence values from 1.47 J/cm2 to 3.8 J/cm2 (laser can have a focal spot diameter of 10 um to 30 um with a pulse energy ranging from 5 uJ to 25 uJ, par. 167; this translate to a range of laser fluence values from 0.7 J/cm2 to 39 J/cm2); 
selecting a wavelength, a repetition rate, and a pulse duration of a laser pulse from a range of wavelengths (laser’s wavelength, pulse width, repetition rate can be configured, par. 167), a range of repetition rates from 1 kHz to 1 MHz (repetition rates may be from 100 kHz to 10 MHz, par. 190), and a range of pulse durations (pulse width can be configured, par. 167), respectively; 
selecting a number of consecutive laser pulses applied per focus spot on the-surface with a pulse separation in time from 1 us to 1 ms (idle periods where the pulse energy is not active can be in the range of tens of microseconds, par. 186-187; where it is understood by the examiner that this idle period is referring to the time between pulses);
exposing the surface of the visibly transparent solid material in air (microstructures can be formed in air, par. 19) to only circularly polarized laser radiation (omni-directional gratings can be formed using circular polarized light, par. 19) focused on the surface with the selected wavelength, pulse repetition rate, pulse duration and number of consecutive laser pulses cooperating to raise the temperature of the visibly transparent solid material to around the melting temperature of the visibly transparent solid material to shape at least a part of the surface and generate at least part of the desired target nanostructure two-dimensional pattern array (system selects the appropriate parameters, par. 167, and utilize high laser fluence to provide deeper texturing which can result in melted regions, where it would be inherent that the laser raised the temperature of the glass to around its melting temperature, par. 196); and 
relatively translating the visibly transparent solid material to generate the desired nanostructure two-dimensional pattern array (a translation stage may be used to move the target substrate with respect to the laser, par. 194) to form a 
Shah does not disclose identifying melting temperature of the visibly transparent solid material; 
Shah does disclose that the laser system selects the appropriate parameters, par. 167, and utilize high laser fluence to provide deeper texturing which can result in melted regions. It would have been obvious to one of ordinary skill in the art to identify the melting temperature of the target substrate in order to inform the selection of laser parameters to perform deep texturing.
Shah does not disclose generating the nanostructures to form self-assembled pseudo-periodic structures. 
Shah discloses all the laser parameters and materials used in the claimed method, therefore, the result of generating a self-assembled pseudo-periodic surface structure is inherent.
Claim 28. Shah discloses the method of shaping according to claim 25, further comprising: scanning (scanning beam, par. 185) and/or rastering the laser beam (a raster graphic array may be used to represent the digitated image) on a stationary visibly transparent solid material (glass, abstract).
Claim 29. Shah discloses the method of shaping according claim 25, wherein the visibly transparent solid material comprises at least a glass piece (glass, abstract).
Claim 31. Shah discloses the method of shaping according claim 25, wherein the wavelength is selected from a range of 200nm to 1100nm (wavelength can be about 500 nm, par. 15).
Claim 32. Shah discloses the method of shaping according claim 25, wherein the pulse duration is selected up to 10ps (pulse width can be less than 10 picosecond, par. 87).

Claim(s) 26-27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah as applied to claim 25 above, and further in view of Guo (US 20120328905 A1).
Claim 26. Shah discloses the method according to claim 25, wherein identifying a desired focus spot distribution on the surface of the visibly transparent solid material comprises identifying an overlap by a 
Shah does not disclose that a percentage is selected when the system overlaps the laser pulses.
However, it would have been obvious to one of ordinary skill in the art to have selected an overlap percentage in order to improve or change the microtexture. For example, Guo discloses forming microstructures on a glass substrate with a laser by overlapping the laser from 1% to 100% (par. 121, Guo).
Claim 27. Shah in view of Guo discloses the method according to claim 26, wherein the preselected percentage is 89% or lower (overlap can be between 1% to 100%, par. 121, Guo).
Claim 30. Shah discloses the method of shaping according to claim 25, wherein shaping the visibly transparent solid material comprises shaping a glass piece (glass, abstract) on an electronic device, the electronic device including a solar cell (SC), a display, a screen, a light emitting diode (LED) and a sensor.
Shah does not disclose that the glass piece is on an electronic device, the electronic device including a solar cell (SC), a display, a screen, a light emitting diode (LED) and a sensor.
Guo discloses forming microstructures on glass (abstract) for the purpose of improving efficiency of solar cells or alter a sensor’s sensitivity (par. 132).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shah to incorporate the teachings of Guo and use laser texturing on glass for solar cells or sensors. Doing so would have the benefit of improving the efficiency of solar cells and sensor sensitivity (par. 132, Guo).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/               Examiner, Art Unit 3761                                                                                                                                                                                         
/JOHN J NORTON/               Primary Examiner, Art Unit 3761